         Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


PATRICK C. LYNN,

              Plaintiff,

              v.                                                  CASE NO. 19-3003-EFM

SAMMY CLINE, et al.,

              Defendants.



                              MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. Plaintiff is

currently incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas (“EDCF”),

and was previously incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas

(“HCF”). This matter is before the Court on multiple motions filed by Plaintiff: 1) “Plaintiff’s

Request Invoke Discovery Rules to Develop & Substantiate Recusal Affidavit Facts & Oral

Arguments” (Doc. 71); 2) “Plaintiff’s Affidavit of Prejudice In Support of Disqualification of

Judge Melgren Per 28 U.S.C. § 144 with Request for Evidentiary Hearing Record to Facilitate

Reliable Appellate Review” (Doc. 72); 3) “Plaintiff’s Motion to Order EDCF Atty. Joni Cole to

Provide Prompt Access to the Audio Interviews/Exhibit #41 of the Martinez Report or

Alternatively to Produce Written Transcripts” (Doc. 75–1); 4) “Verified Motion for Show Cause

Order” (Doc. 76); 5) “Plaintiff’s Motion for a Temporary Stay of All His Obligations to Pursue

Discovery & Respond in Detail to the Martinez Report Due to Egregious Present Circumstances”

(Doc. 77–1); and 6) “Verified Motion for Orders to Return Plaintiff to HCF & Explain Under

Oath Why He was Moved to EDCF” (Doc. 78).



                                               1
         Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 2 of 8




Motion to Recuse and Request for Discovery (Docs. 71, 72)

       Plaintiff’s motions at Doc. 71 and Doc. 72 are Plaintiff’s third attempt at seeking the

undersigned’s recusal.    On April 13, 2020, the Court entered a Memorandum and Order

(Doc. 62) finding that “Plaintiff also suggest[s], without filing a proper motion for recusal, that

the undersigned should recuse. Plaintiff argues that the undersigned is biased against prisoners,

and that the ‘bias & prejudice is legendary & on full display in Doc. #58.’ (Doc. 61, at 2.).”

(Doc. 62, at 5.) The Court analyzed the request under 28 U.S.C. §§ 144 and 455, and denied the

request. The Court found that “[w]ithout an affidavit showing bias or prejudice and proper

identification of events indicating a personal and extrajudicial bias, Plaintiff does not support a

request for recusal under 28 U.S.C. § 144.” Id. at 6.

       Plaintiff then filed a Motion for Change of Judge (Doc. 63), moving the Court to have the

undersigned “disqualified” from this case under 28 U.S.C. § 455(a) and (b)(1). On May 8, 2020,

the Court entered a Memorandum and Order (Doc. 64) denying the motion, and noting that

Plaintiff had also sought recusal of the judge previously assigned to this case. Plaintiff’s current

motions are his fourth attempt at recusal in this case. He submits his Affidavit of Prejudice

(Doc. 72) in support of a request for disqualification under 28 U.S.C. § 144.

       Under 28 U.S.C. § 144, a judge shall recuse when a party “files a timely and sufficient

affidavit” demonstrating “the judge before whom the matter is pending has a personal bias or

prejudice either against [the party] or in favor of any adverse party.” 28 U.S.C. § 144. It is well

established that adverse rulings alone cannot form the basis for a section 144 disqualification.

See Mitchell v. Maynard, 80 F.3d 1433, 1449 (10th Cir. 1996). The Court exercises discretion in

deciding whether to recuse. See Weatherhead v. Globe Int’l, Inc., 832 F.2d 1226, 1227 (10th

Cir.1987).



                                                 2
           Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 3 of 8




        Plaintiff alleges that the undersigned has a personal bias or prejudice against Plaintiff

specifically or prisoner litigants generally, because of “rote denials of prisoner motions & suits”

by the undersigned and the Court’s other judges. (Doc. 72, at 1.) He claims it is the Court’s

“culture” to give short shrift to prisoner cases. Id. Plaintiff has been advised on multiple

occasions that adverse rulings are not a proper basis for recusal.

        Plaintiff alleges that the undersigned did not initiate an investigation and prosecution

based on letters Plaintiff sent to the undersigned as United States Attorney. The underlying basis

for his claim relies on his assertion that he is actually innocent of the crimes he was prosecuted

for in 1996. Plaintiff attaches to his current motion 46 pages of exhibits relating to his 1996 state

court criminal case. The Court addressed these claims in its prior Memorandum and Order:

                         Plaintiff’s allegations in his current motion can be grouped
                 into three categories: 1) his dissatisfaction with his criminal
                 conviction and his claim of innocence; 2) the alleged refusals or
                 failures of “our KS Fed. Ct. Judges” to order a grand jury
                 investigation; and 3) adverse rulings in this case and his other
                 pending cases. Plaintiff’s arguments regarding his twenty-four-
                 year-old conviction must be (and have been)1 brought pursuant to a
                 petition for habeas relief and are not properly before the Court in
                 his current civil rights action under 42 U.S.C. § 1983. None of
                 Plaintiff’s claims regarding his criminal conviction or alleged
                 innocence warrant recusal. Likewise, the Court’s adverse rulings
                 do not provide a basis for recusal, as set forth in this Court’s prior
                 Memorandum and Order. (Doc. 61, at 7) (“The Supreme Court has
                 explained that ‘judicial rulings alone almost never constitute a
                 valid basis for a bias or partiality motion.’”) (citing Liteky, 510
                 U.S. at 555)).
                         Plaintiff also takes issue with the refusal of “our KS Fed.
                 Ct. Judges” to order a grand jury investigation. (Doc. 63, at 6.)
                 Plaintiff also alleges “that the various KS U.S. Attys who’ve been
                 appt’d over the past 25 yrs. have callously ignored rampant
                 violations of federal criminal laws by KDOC staff.” Id. Plaintiff
                 has a history of seeking recusal of judges assigned to his cases.
                 Plaintiff has filed repetitive motions to recuse based upon prior


1
 The Court’s CM/ECF filing system lists Plaintiff as a petitioner in twelve cases filed between April 1999 and
April 2016.

                                                         3
           Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 4 of 8




                 rulings by other judges, and has filed numerous judicial complaints
                 against judges hearing his cases.

(Doc. 64, at 3–4.)

        Plaintiff’s allegations do not show bias or prejudice. In fact, he alleges that all the United

States Attorneys in Kansas over the past twenty-five years have ignored his attempts to bring

criminal charges against his state prosecutor/defense counsel/KDOC staff. Plaintiff also takes

issue with rulings by all of the judges on this Court. See Davis v. Dep’t of State, No. 4:13cv58,

2016 WL 3626729, at *1 (E.D. Va. Jan. 21, 2016) (affidavit submitted under § 144 was

insufficient where it was largely incomprehensible and “appears to include only vague, factually

unsupported allegations that dozens of judges involved in cases filed by Plaintiff had improper

motivations for their decision-making processes”).

        Plaintiff alleges that the undersigned’s imposition of filing restrictions in another pending

case—Case No. 20-3116—shows bias and prejudice and is “motivated purely w/a vindictive

penchant to punish [him].” (Doc. 72, at 4.) Plaintiff alleges that the filing restriction order’s

reference to twenty-six cases filed by Plaintiff in this Court is inaccurate and that the Court

“should be required to detail all such cases.” Id.2 In fact, much of Plaintiff’s motion is in effect


2
  Plaintiff has filed the following cases in this Court (with the exception of the one case filed in state court and
removed to this Court) following his 1996 conviction, twelve of which list him as the petitioner and twenty-five of
which list him as a plaintiff: Lynn v. Dubowski, Case No. 96-cv-3577; Lynn v. McClain, Case No. 97-cv-3162; Lynn
v. McClain, Case No. 97-cv-3173; Lynn v. Valdez, Case No. 97-cv-3209; Lynn v. Dubowski, Case No. 97-cv-3213;
Lynn v. Werth, Case No. 97-cv-3279; Lynn v. Kunen, Case No. 97-cv-3294; Lynn v. Barkley, Case No. 98-cv-3186;
Lynn v. Nelson, Case No. 99-cv-3153; Lynn v. McClain, Case No. 00-cv-3132; Lynn v. Nelson, Case No. 00-cv-
3155; Raines v. Antonio, Case No. 00-cv-3314; Lynn v. Johnston, Case No. 00-cv-3388; Lynn v. Cleaver, Case No.
01-cv-3005; Lynn v. Simmons, Case No. 01-cv-3422; Lynn v. Harris, Case No. 01-cv-3436; Lynn v. Mullin, Case
No. 02-cv-3378; Lynn v. Roberts, Case No. 03-cv-3464; Lynn v. Roberts, Case No. 04-cv-3021; Lynn v. Anderson-
Varella, Case No. 06-cv-3172; Lynn v. Roberts, Case No. 08-cv-3293; Lynn v. Werholtz, Case No. 10-cv-3142; Lynn
v. Cline, Case No. 10-mc-0302; Lynn v. Schultz, Case No. 11-cv-3073; Lynn v. Maddox, Case No. 12-cv-3104; Lynn
v. Walters, Case No. 12-cv-3105; Lynn v. Goddard, Case No. 16-cv-3048; Lynn v. Kansas, Case No. 16-cv-3089;
Lynn v. Peltzer, Case No. 16-cv-3096 (removed from state court); Lynn v. Patty, Case No. 16-cv-3254; Lynn v.
McCurrie, Case No. 17-cv-3041; Lynn v. Cline, Case No. 19-cv-3003; Lynn v. Willnauer, Case No. 19-cv-3117;
Lynn v. Price, Case No. 19-cv-3125; Lynn v. Aramark, Inc., Case No. 20-cv-3046; Lynn v. Hackney, Case No. 20-
cv-3048; and Lynn v. Lundry, Case No. 20-3116. Plaintiff has also filed motions to join as a plaintiff in Case Nos.
01-cv-3312, 01-cv-3317, 01-cv-3352, 18-cv-3136, 18-cv-3202, 18-cv-3246.

                                                         4
           Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 5 of 8




his objection to the order for filing restrictions in Case No. 20-3116. Those arguments can be

taken up in that case, as Plaintiff was given an opportunity to show cause why the filing

restrictions should not be imposed.

       The facts alleged should lead a reasonable person to conclude that the judge has a special

bias against the party. Bell v. Chandler, 569 F.2d 556, 559 (10th Cir. 1978) (citation omitted).

Plaintiff has failed to make such a showing. In fact, he seeks discovery to develop his argument.

Plaintiff has filed a request for discovery (Doc. 71) “to develop & substantiate recusal affidavit

facts & oral argument.” Plaintiff seeks to apply the discovery rules to the undersigned to

“greatly assist in developing the record for independent determination of [his] 28 U.S.C. § 144

Affidavit of Prejudice, & for appellate review if necessary.” (Doc. 71, at 1.) Plaintiff also asks

for appointment of a competent and conscientious attorney for the limited purpose of serving as a

“friend of the court.” Plaintiff’s request to invoke discovery to develop his recusal affidavit is

denied. Displeasure with the Court’s rulings are not grounds for recusal, and Plaintiff’s motion

is merely a speculative fishing expedition and thinly disguised complaint with this Court’s prior

rulings.

Motion to Produce Written Transcripts (Doc. 75–1)

       Plaintiff seeks access to the audio tapes (Exhibit 41 to the Martinez Report) containing

audio of interviews because “he was rushed thru the initial listening opportunity provided, &

vigorously asserts that compelling the defendants & counsel to produce an accurate transcript is

supremely beneficial & special scrutiny is necessary of the statements made by LPN Beth

Ostrom & she must be added as a named defendant.” (Doc. 75–1.)




                                                5
          Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 6 of 8




       Plaintiff’s request to add LPN Beth Ostrom as a defendant is denied. Plaintiff has had

ample opportunities to amend his complaint to add defendants. Plaintiff’s dissatisfaction with

her statements is not a valid reason to add her as a defendant this late in the proceedings.

       It appears as though Plaintiff was provided an opportunity to listen to the audio

recordings, but did not have sufficient time to review the recordings. The Court will deny the

request at this time. However, the request is denied without prejudice to Plaintiff seeking either

a transcript of the interviews or an additional opportunity to listen to the recordings during

discovery. The KDOC, as the Interested Party preparing the Martinez Report, should inform the

Court of its position as to the availability of a transcript or an additional opportunity to review

the recordings.

Motion for Show Cause Order (Doc. 76)

       Plaintiff alleges that he discovered in Fall 2016 that his legal mail was being read and he

seeks a show cause order to compel Warden Cline and “the remaining KDOC hierarchy

defendants” to fully elaborate and provide details of every legal/official mail letter illegally

intercepted. Plaintiff also seeks a show cause order requiring the Kansas Attorney General to

investigate and provide a report to the Court.

       This motion contains personal attacks, but also raises issues of concern to the Court. The

motion is denied, but the KDOC is directed to respond to the allegations in paragraph 1 of the

motion.

Motion for Temporary Stay (Doc. 77–1)

       Plaintiff alleges that he was involuntarily transferred to EDCF on June 12, 2020, “in

retaliation for this case & to obstruct [his] access to witnesses & evidence.” (Doc. 77–1.)

Plaintiff believes his legal materials will be “trashed, compromised & destroyed” and asks the



                                                 6
          Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 7 of 8




Court to prevent CO2 Mitchell from having contact with Plaintiff’s property. Plaintiff asks the

Court to stay all proceedings and obligations until Plaintiff receives his property and assesses the

damage.

       This Court will not interfere with issues involving the transfer of property from one

prison facility to another, especially when Plaintiff is only speculating at this point that damage

will occur to his property. If damage does in fact occur, Plaintiff will need to follow the

grievance procedure at the facility. Furthermore, Plaintiff is not required to respond to the

Martinez Report at this time, and therefore currently has no pending deadlines in this case. The

Court is reviewing the Martinez Report and will determine whether any defendants shall be

served or whether a response is required from Plaintiff.        Therefore, a stay of this case is

unnecessary and Plaintiff’s motion is denied.

Motion for Order to Return to HCF (Doc. 78)

       Plaintiff alleges that he was transferred from HCF to EDCF on June 12, 2020, to prevent

him from accessing pivotal witnesses at HCF and to prevent Plaintiff from seeking depositions of

defendants and others at HCF. (Doc. 78.) To the extent Plaintiff seeks an order for his return to

HCF, the request is denied. This Court does not interfere with day-to-day prison operations,

including the decisions regarding which facility to house a particular inmate.

       Once again, Plaintiff’s concerns over discovery are premature until the Court either

orders Plaintiff to respond to the Martinez Report or orders service on defendants. Plaintiff’s

motion is denied.

       IT IS THEREFORE ORDERED that Plaintiff’s motions at Docs. 71, 72, 76, 77–1 and

78 are denied.




                                                 7
         Case 5:19-cv-03003-EFM Document 79 Filed 06/16/20 Page 8 of 8




       IT IS FURTHER ORDERED that Plaintiff’s motion at Doc. 75–1 is denied without

prejudice.

       IT IS FURTHER ORDERED that the KDOC shall respond to paragraph 1 of Doc. 76.

The KDOC shall also inform the Court of its position on Plaintiff’s request for either a written

transcript of Exhibit 41 to the Martinez Report or for an additional opportunity to review the

audio recordings.

       IT IS SO ORDERED.

       Dated June 16, 2020, in Wichita, Kansas.

                                            s/ Eric F. Melgren
                                            ERIC F. MELGREN
                                            U. S. District Judge




                                               8
